Citation Nr: 1112593	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-35 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus type II.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities.





REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Oakland, California currently holds jurisdiction over the case.


FINDINGS OF FACT

1.  The Veteran's tinnitus, which first manifested many years after his discharge from active service, is not shown to be causally related to active service.

2.  The Veteran's hypertension, which first manifested many years after his discharge from active service, is not shown to be causally related to active service.

3.  The Veteran does not manifest diabetes mellitus type II.

4.  The Veteran's erectile dysfunction, which first manifested many years after his discharge from active service, is not shown to be causally related to active service.

5.  The Veteran's peripheral neuropathy of the upper extremities, which first manifested many years after his discharge from active service, is not shown to be causally related to active service.

6.  The Veteran's peripheral neuropathy of the lower extremities, which first manifested many years after his discharge from active service, is not shown to be causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as diabetes mellitus and hypertension, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

The Veteran, who served in the Republic of Vietnam during the Vietnam War, is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Under 38 C.F.R. § 3.309(e), type II diabetes mellitus and acute and subacute peripheral neuropathy are subject to presumptive service connection as herbicide-related diseases.  The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Veteran's claimed disabilities involving tinnitus, hypertension, erectile dysfunction, and peripheral neuropathy of the upper and lower extremities (which does not meet the definition of acute and subacute peripheral neuropathy) are not listed among the diseases presumed due to herbicide exposure.  See 38 C.F.R. § 3.309(e).

Notably, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  In December 2010, the Secretary of the VA specifically determined that a presumption of service connection for hypertension was not warranted.  75 Fed. Reg. 81332 (Dec. 27, 2010).

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran claims service connection for tinnitus, hypertension, diabetes mellitus type II, erectile dysfunction, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities.  He has provided very little argument in support of his claims.  However, the Veteran does appear to relate his disabilities to herbicide exposure while serving in the Republic of Vietnam during the Vietnam War.  Additionally, he claims that his tinnitus results from in service noise exposure.  He has also provided a private physician statement that he manifests type II diabetes mellitus which, if accepted as establishing such a diagnosis, would warrant service connection on a presumptive basis as a herbicide-related disease.

The Veteran's service treatment records (STRs) reflect no specific lay or medical evidence relating to disability involving tinnitus, hypertension, diabetes mellitus type II, erectile dysfunction or peripheral neuropathy.  The Veteran was treated for recurring gonococcal (GC) infection in 1969.  There were no signs of hypertension.  See, e.g., 38 C.F.R. § 4.104, DC 7101, NOTE 1 (hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days; the term hypertension means that diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.)

On his discharge examination in November 1969, the Veteran denied a history of ear trouble, hearing loss, high or low blood pressure, sugar or albumin in urine, and/or neuritis.  Physical examination revealed a blood pressure reading of 120/77, and normal clinical evaluations of the vascular system, genitourinary system, upper extremities, lower extremities, and neurologic system.
 
Overall, the Veteran's STRs provide strong evidence against these claims, disclosing no lay or medical evidence of disability involving tinnitus, hypertension, diabetes mellitus type II, erectile dysfunction or peripheral neuropathy.  To the contrary, the Veteran's November 1969 separation examination reflected normal clinical evaluations of the Veteran's vascular system, genitourinary system, upper extremities, lower extremities, and neurologic system and lay denial of many symptoms associated with these disorders.

Postservice, the first available record dated in September 1978 reflects that the Veteran had a blood pressure reading of 108/72.  The evidence first reflects unspecified complaint of bilateral leg pain in 1981, at which time the Veteran reported symptomatology of "2+" years duration.  He denied a history of medical illnesses in 1986.  The Veteran is first known to have been treated for hypertension in 1995.  That same year, he reported a history of occasional tinnitus.  He was later diagnosed with glucose impairment, erectile dysfunction and peripheral neuropathy of the upper and lower extremities.

The post-service medical records, overall, provide strong probative evidence against the claims, showing that the Veteran was first diagnosed and treated for all of these disorders many years after service, which is not consistent with an inservice onset of disease and disability.  See generally Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (noting that a substantial a lapse of time between separation from service and post-service treatment for the claimed disorder(s) is a factor for consideration in deciding a service connection claim).

As these records fail to diagnose hypertension and diabetes mellitus within one year from service, the presumptive provisions pertaining to chronic diseases under 38 C.F.R. §§ 3.307 and 3.309 do not apply.  As the Veteran was not diagnosed with acute and subacute peripheral neuropathy within the first two years following discharge from service, service connection for acute and subacute peripheral neuropathy as a presumptive herbicide-related disease is not warranted.  38 C.F.R. § 3.309(e), Note 2.

The Veteran has provided a June 2007 private diagnosis of type II diabetes mellitus which, in pertinent part, states as follows:

[The] Veteran was noted in April of 2005 to have an elevated Hemoglobin A1C.  He was thus diagnosed as having type two diabetes mellitus and started on conservative therapy.

Clearly, the private physician statement constitutes competent evidence of a current type II diabetes mellitus diagnosis.

However, a VA examiner in June 2007 found that the criteria for a current type II diabetes mellitus diagnosis have been met.  This examiner noted that VA clinical records do not reflect a current diagnosis of diabetes mellitus.  They also reveal a January 2007 blood sugar value of 112 and a November 2006 hemoglobin A1C value of 6.2.  The Veteran himself reported a blood sugar level ranging from 110 to 114 in the morning.  He was not on any medications, but had been increasing his intake of fruit juices in an effort to make a more healthy diet.  The VA examiner did term the Veteran as having borderline diabetes, and provided the following opinion against a current type II diabetes mellitus diagnosis:

DIAGNOSIS:  Glucose intolerance - the veteran does not currently quali[f]y for the diagnosis of diabetes based on the available information.  The outside provider's diagnosis of diabetes based on hemoblogin A1C is not an accepted criterion based on the currently available literature.  Lab tests that are done today are nonfasting and to indicate evidence of diabetes should have a random glucose value over 200.  To reiterate the veteran does not currently have evidence of a diagnosis of type 2 diabetes.  The veteran does have some suggestion of possible glucose intolerance, however.  The veteran is not currently being treated.  Especially if he has been recently increasing his juice consumption.

Upon review of the two competing diagnoses, the Board finds that the opinion of the June 2007 VA examiner holding that the criteria for a current diagnosis of type II diabetes mellitus have not been met holds considerably greater weight than the opinion of the Veteran's private physician.  In this respect, the basis for the private examiner's diagnosis is limited to one elevated Hemoglobin A1C reading.  Notably, this examiner has not placed the Veteran on any oral medication treatment.

On the other hand, the VA examiner points out that this Hemoglobin A1C reading alone is not medically accepted as establishing a diagnosis of type II diabetes mellitus.  Beyond this deficiency, the VA examiner conducted further laboratory testing which shows that random nonfasting glucose readings were below the value of 200 required to warrant a valid diagnosis.  Furthermore, the examiner reviewed additional laboratory testing conducted by VA in 2006 and 2007 which also did not meet the criteria for a diagnosis of type II diabetes mellitus.

Overall, the VA examiner's opinion is more comprehensive and better reasoned than the private examiner's opinion.  In this respect, the VA examiner reflected review of the relevant medical findings, including the private medical examiner findings, and pointed to the expected criteria to be met to warrant a diagnosis of type II diabetes mellitus.  The VA examiner also explained that current literature did not accept an elevated Hemoglobin A1C has being the proper basis to diagnosis type II diabetes mellitus.  The private examiner does not explain how an elevated Hemoglobin A1C suffices to meet the definition of type II diabetes mellitus in this case.

The Board also acknowledges that a VA neurology examination in June 2007 listed adult onset type 2 diabetes mellitus in the diagnosis section.  This examiner indicated not having access to the claims folder, and provided this "diagnosis" only by report of the Veteran.  This examiner, who focused on the allegations of neurologic impairment, did not report any clinical or laboratory tests which supports a diabetes mellitus diagnosis.  As such, this examination report has no probative value as to whether the Veteran currently manifests type II diabetes mellitus.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.")  To the extent this "diagnosis" has probative value; it is greatly outweighed by the extensive analysis provided by the VA diabetes mellitus examiner.

As such, the Board finds by a preponderance of the evidence that the Veteran does not currently manifest type II diabetes mellitus.  The Board acknowledges that the Veteran may be in the pre-diabetic stage.  If the Veteran should eventually meet the criteria for a type II diabetes mellitus diagnosis, the Board encourages the Veteran to re-file his claim with VA.  At this point, his abnormal laboratory findings of glucose intolerance alone do not meet the definition of a current disability.  See generally 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (noting as VA policy that abnormal laboratory results, in and of themselves, are not considered "disabilities." 

Otherwise, the Board finds no competent evidence of a nexus between the Veteran's current symptoms involving tinnitus, hypertension, erectile dysfunction, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities and active service, to include herbicide exposure.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service).

To the contrary, the evidence includes competent evidence from a military examiner in November 1969 that the Veteran's vascular system, genitourinary system, upper extremities, lower extremities, and neurologic system were normal on clinical evaluation.  Additionally, a VA audiologist in July 2007 found that the onset of the Veteran's tinnitus, which he self-reported as being many years after service, was not consistent with being related to noise exposure in service (which was conceded as both occurring and being of sufficient severity to cause bilateral hearing loss).  There is no medical opinion to the contrary.

Thus, the only evidence tending to support these claims consists of the Veteran's self-diagnosis and personal opinion as to etiology of his disorders.  As noted above, the Veteran has provided very little argument in support of his claims.  He has not directly alleged the onset of symptomatology for any of these disorders during active service.  Thus, there is a complete absence of any evidence suggesting persistent or recurrent symptoms of disability since service.  In fact, during his VA audiology examination, the Veteran reported the onset of his tinnitus in approximately 2000 while medical records reflect some complaint in 1995.  

To the extent the Veteran's arguments could be (very arguably) construed as implying an inservice onset, such allegations are greatly outweighed by the overall medical record, including the opinion of the November 1969 military examiner who found that the Veteran did not demonstrate objective indications of disability involving vascular system, genitourinary system, upper extremities, lower extremities, and neurologic system.  They are also greatly outweighed by the Veteran's specific denial of symptomatology on the November 1969 separation examination.  

The Board acknowledges the Veteran's belief that these disorders originated in service or are causally related to events during service, in particular herbicide exposure.  As addressed above, the Veteran has not provided any specific details which would provide a basis to service connect his disabilities based upon in service onset, the manifestation of disability within the first postservice year, or chronicity of symptoms since service.

With respect to a potential herbicide relationship, the Board notes that the Secretary's determination that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted provides further evidence against these claims.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  The Secretary has specifically determined that hypertension is not herbicide related.  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  There is no medical opinion to the contrary.

Overall, the Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to complicated etiology matters.  Looking at his allegations closely, the Veteran only provides vague allegations lacking any specific rationale which could be used to service connect these disabilities.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record, to include the normal clinical evaluations at the time of his separation from service.

The Board finally notes that the Veteran's claims of service connection for erectile dysfunction and peripheral neuropathy may be based, in part, upon a secondary service connection theory as being a complication of diabetes mellitus.  As the diabetes mellitus claim is denied, a secondary service connection theory has no legal merit at this time.  See generally 38 C.F.R. § 3.310.

In summary, the Board finds that both service and post-service medical records provide evidence against these claims, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claims for tinnitus, hypertension, diabetes mellitus type II, erectile dysfunction, peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5107(b).  The appeal regarding these claims, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to all of these claims, a pre-adjudicatory RO letter dated May 2007 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter further advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  

There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").  Notably, the Veteran is currently employed as a VA employee.

With respect to the tinnitus claim, the Veteran was afforded VA audiology examination in June 2007 with an addendum opinion based upon review of the claims folder.  This examiner conceded that the Veteran was exposed to acoustic trauma in service which was consistent with his currently manifested hearing loss.  However, the Veteran reported the onset of tinnitus in approximately 2000.  The only other lay report reflects occasional tinnitus in 1995.  Based on this uncontroverted history of tinnitus onset many years after service, the VA audiologist found that it was unlikely related to acoustic trauma in service.  This opinion, which is based upon a factual history deemed true by the Board and the medical principles learned by this audiologist from specialized training, is deemed adequate for rating purposes. 

With respect to the diabetes mellitus claim, the Veteran was afforded VA examination based upon review of the claims folder and current laboratory testing.  This examination report, which analyzed the deficiency in the private examiner diagnosis and conducted additional testing to rule in or out a diabetes mellitus diagnosis, is also deemed adequate for rating purposes.

With respect to the remaining claims, the Veteran was afforded VA examination to determine current diagnoses and the medical evidence of record is sufficient to decide these claims without further examination.  In this respect, the record contains assessments by a military examiner that the Veteran did not manifest any of the claimed disabilities at the time of discharge from service.  The Board has further found no credible lay evidence that such disorders first manifested in service, that hypertension or diabetes mellitus manifested to a compensable degree within the first postservice year, that the Veteran manifested acute or subacute peripheral neuropathy contemporaneous in time to service, or that any of these disabilities have been persistent and/or recurrent since service discharge.  Furthermore, the Board has found no evidence of record suggesting that these disorders are in any way related to service and/or herbicide exposure.

The Board notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, further VA examination is not warranted because the information and evidence of record does not establish suggest any reasonable basis to award service connection for the claimed disorders on direct or presumptive bases.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to service connection for tinnitus is denied.

The claim of entitlement to service connection for hypertension is denied.

The claim of entitlement to service connection for diabetes mellitus type II is denied.

The claim of entitlement to service connection for erectile dysfunction is denied.

The claim of entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

The claim of entitlement to service connection for peripheral neuropathy of the lower extremities is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


